IN THE SUPREME COURT OF PENNSYLVANIA


IN RE: REESTABLISHMENT OF THE                 :   NO. 485
MAGISTERIAL DISTRICTS WITHIN                  :
THE 60th JUDICIAL DISTRICT OF                     MAGISTERIAL RULES DOCKET
THE COMMONWEALTH OF                           :
PENNSYLVANIA                                  :


                                         ORDER


PER CURIAM


      AND NOW, this 31st day of May, 2022, upon consideration of the Petition to

Reestablish the Magisterial Districts of the 60th Judicial District (Pike County) of the

Commonwealth of Pennsylvania, it is hereby ORDERED AND DECREED that the

Petition, which provides for the reestablishment of Magisterial Districts 60-3-01, 60-3-02,

60-3-03, and 60-3-04, within Pike County, to be effective immediately, is granted.


      Said Magisterial Districts shall be as follows:


 Magisterial District 60-3-01                           Matamoras Borough
 Magisterial District Judge Deborah Fischer             Milford Borough
                                                        Milford Township
                                                        Westfall Township

 Magisterial District 60-3-02                           Blooming Grove Township
 Magisterial District Judge Randy S. Schmalzle          Greene Township
                                                        Palmyra Township

 Magisterial District 60-3-03                           Dingman Township
 Magisterial District Judge Alan B. Cooper              Lackawaxen Township
                                                        Shohola Township
Magisterial District 60-3-04                   Delaware Township
Magisterial District Judge Paul D. Menditto    Lehman Township
                                               Porter Township




                                         -2-